DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Lutz on 7/6/22. 

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. 	A medicinal pumping device, comprising: 
an expandable surround around a medicinal repository adapted to store a volume of fluid for intravenous injection based on a pressure in the expandable surround; 
a safety valve defining an ingress port configured to receive the volume of fluid from a fill tube for infusion via a delivery vessel fluidically coupled to the medicinal repository for unidirectional transport of the fluid therefrom; 
the safety valve in fluidic communication between the ingress port and the medicinal repository, the safety valve operable to engage an ingress fitting at an end of and supplied by the fill tube for permitting unidirectional fluidic transfer from the fill tube via the ingress port into the medicinal repository when engaged with the ingress fitting; and 
a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube, the closure providing a single point of fluidic disconnect and enforcing unidirectional flow to encapsulate the fluid in the medicinal repository, wherein disengagement of the ingress fitting from the safety valve at the ingress port provides for sealing residual fluid in the fill tube, the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow.

Claim 5 is being amended as follows:
5. 	The device of claim 1 wherein the closure further comprises at least one interference surface configured to dispose into a sealing engagement within the safety valve at the ingress port


Claim 19 is being amended as follows:
19 	A medicinal pumping system, comprising: 
an expandable surround around a medicinal repository adapted to store a volume of fluid for intravenous injection based on a pressure in the expandable surround; 
a safety valve defining an ingress port configured to receive the volume of fluid for storage in the medicinal repository from a fill tube for infusion via a delivery vessel; 
the delivery vessel configured for transporting the volume of fluid in the medicinal repository for infusion, the delivery vessel fluidically coupled to the medicinal repository for unidirectional transport of the fluid therefrom; 
the safety valve in fluidic communication between the ingress port and the medicinal repository, the safety valve operable to engage an ingress fitting at an end of and supplied by the fill tube for permitting unidirectional fluidic transfer from the fill tube via the ingress port into the medicinal repository when engaged with the ingress fitting; and 
a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube, 
the safety valve and a patient injection fitting each providing a single point of fluidic disconnect and enforcing unidirectional flow to encapsulate the fluid in the medicinal repository and configured to prevent spillage of a residual volume of fluid, wherein disengagement of the ingress fitting from the safety valve provides for sealing residual U.S. Application No.: 16/244,576Docket No.: SUM17-02-5- fluid in the fill tube, the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow.










Allowable Subject Matter
Claims 1, 3-11, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, while Vaillancourt (US 4,813,937, cited previously) discloses a medicinal pumping device (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery), as well as a safety valve (one-way valve described in lines 38-40 col. 6), Vaillancourt is silent to an expandable surround around the medicinal repository, an ingress port configured to receive the volume of fluid from a fill tube for infusion via a delivery vessel fluidically coupled to the medicinal repository for unidirectional transport of the fluid therefrom; the safety valve in fluidic communication between the ingress port and the medicinal repository, the ingress port operable to engage an ingress fitting at an end of and supplied by the fill tube for permitting unidirectional fluidic transfer from the fill tube via the ingress port into the medicinal repository when engaged with the ingress fitting; and a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube, the closure providing a single point of fluidic disconnect and enforcing unidirectional flow to encapsulate the fluid in the medicinal repository, wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube, the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow. Williams et al. (US 2013/0030387 A1, cited previously and hereafter ‘Williams’) discloses a safety valve (female component 14 which includes duckbill valve 70; see Figs. 12-19), wherein the safety valve is operable to engage an ingress fitting (coupling device 10) for permitting unidirectional fluidic transfer from an ingress port (point of fluid ingress provided from attachment/engagement of coupling device 10) into a medicinal repository when engaged (see Fig. 19); and a closure (duckbill valve 70) in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either a medicinal repository or a fill tube supplying the ingress fitting (see Figs. 16-19, para 0045), the closure providing a single point of fluidic disconnect and unidirectional flow to encapsulate the fluid in the medicinal repository (see Figs. 16-17; one having ordinary skill in the art would understand that a duckbill valve would close upon backpressure; the duckbill valve 70 thus providing the claimed limitations as it would prevent spillage of fluid from a medicinal repository attached to 14). However Williams is also silent to an expandable surround around the medicinal repository, and wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube, the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow.
Claims 3-11 and 20 depend from claim 1.
As to claim 19, while Vaillancourt discloses a medicinal pumping system (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery), a delivery vessel (flexible tubing connector 40) for transporting the volume of fluid in the medicinal repository to a patient injection fitting (the claim merely requires the delivery vessel to be adapted to transport fluid a patient injection fitting and does not positively require the injection fitting; the tubing connector 40 is fully capable of connecting to a patient injection fitting); as well as a safety valve (one-way valve described in lines 38-40 col. 6), Vaillancourt is silent to an expandable surround around the medicinal repository, as well as the intravenous injection being based on a pressure in the expandable surround and an ingress port configured to receive the volume of fluid for storage in the medicinal repository from a fill tube for infusion via a delivery vessel; the delivery vessel for transporting the volume of fluid in the medicinal repository for infusion, the delivery vessel fluidically coupled to the medicinal repository for unidirectional transport of the fluid therefrom; the safety valve in fluid communication between the ingress port and the medicinal repository, the safety valve operable to engage an ingress fitting at an end of and supplied by the fill tube for permitting unidirectional fluidic transfer from the fill tube via the ingress port into the medicinal repository when engaged with the ingress fitting; and a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube, the safety valve and a patient injection fitting each providing a single point of fluidic disconnect and enforcing unidirectional flow to encapsulate the fluid in the medicinal repository and configured to prevent spillage of a residual volume of fluid, wherein disengagement of the ingress fitting from the safety valve provides for sealing residualU.S. Application No.: 16/244,576Docket No.: SUM17-02-5- fluid in the fill tube, the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow. No reference was found that would have made it obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Vaillancourt to include all of these limitations in combination with the rest of the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/            Primary Examiner, Art Unit 3783